UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21035 CitizensSelect Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 07/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS CitizensSelect Prime Money Market Fund July 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit34.8% Principal Amount ($) Value ($) Bank of America N.A. 0.71%, 12/21/09 40,000,000 40,000,000 Bank of Ireland (Yankee) 1.90%, 10/6/09 25,000,000 a 25,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.75%, 8/10/09 40,000,000 40,000,000 Barclays Bank PLC (Yankee) 0.76%, 9/18/09 35,000,000 35,000,000 Calyon (Yankee) 0.43%, 9/4/09 10,000,000 10,000,000 Citibank (South Dakota) N.A., Sioux Falls 0.88%, 8/11/09 35,000,000 35,000,000 Lloyds TSB Bank PLC (Yankee) 0.85%, 8/10/09 35,000,000 35,000,348 Societe Generale (Yankee) 0.55%, 8/13/09 35,000,000 35,000,000 UBS AG (Yankee) 0.72%, 9/10/09 35,000,000 35,000,000 Total Negotiable Bank Certificates of Deposit (cost $290,000,348) Commercial Paper38.5% Abbey National North America LLC 0.45%, 8/5/09 30,000,000 29,998,500 ASB Finance Ltd. 0.50%, 8/12/09 35,000,000 a 34,994,653 Atlantic Asset Securitization LLC 0.38%, 9/28/09 25,000,000 a 24,984,694 BNP Paribas Finance Inc. 0.18%, 8/3/09 20,000,000 19,999,800 CAFCO LLC 0.38%, 10/2/09 25,000,000 a 24,983,639 CHARTA LLC 0.40%, 9/16/09 25,000,000 a 24,987,222 CIESCO LLC 0.33%, 8/24/09 25,000,000 a 24,994,729 Gemini Securitization Corp., LLC 0.50%, 8/7/09 32,000,000 a 31,997,333 General Electric Capital Services Inc. 0.50%, 8/6/09 9,000,000 8,999,375 General Electric Co. 0.18%, 8/3/09 20,000,000 19,999,800 ING (US) Funding LLC 0.35%, 9/25/09 25,000,000 24,986,632 Manhattan Asset Funding Company LLC 0.50%, 10/5/09 25,000,000 a 24,977,431 Thunder Bay Funding LLC 0.34%, 9/1/09 25,000,000 a 24,992,681 Total Commercial Paper (cost $320,896,489) U.S. Government Agency6.0% Federal Home Loan Mortgage Corp. 0.49%, 10/16/09 (cost $50,000,000) 50,000,000 b,c Time Deposit3.6% Commerzbank AG (Grand Cayman) 0.18%, 8/3/09 (cost $30,000,000) 30,000,000 Repurchase Agreements16.9% Barclays Financial LLC 0.20%, dated 7/31/09, due 8/3/09 in the amount of $26,000,433 (fully collateralized by $44,772,400 U.S. Treasury Strips, due 5/15/21, value $26,520,036) 26,000,000 26,000,000 Deutsche Bank Securities 0.19%, dated 7/31/09, due 8/3/09 in the amount of $115,001,821 (fully collateralized by $4,462,000 Federal Agricultural Mortgage Corp., 0%, due 2/25/10, value $4,454,415, $5,515,000 Federal Home Loan Bank, 5.50%, due 7/15/36, value $5,671,540 and $101,962,000 Federal National Mortgage Association, 3.88%-6.21%, due 7/12/13-6/5/36, value $107,176,015) 115,000,000 115,000,000 Total Repurchase Agreements (cost $141,000,000) Total Investments (cost $831,896,837) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $241,912,382 or 29.0% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. At July 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 831,896,837 Level 3 - Significant Unobservable Inputs - Total 831,896,837 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008,was extended by the Treasury until April 30, 2009 and had been extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015% .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the fund without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS CitizensSelect Treasury Money Market Fund July 31, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills100.0% of Purchase (%) Amount ($) Value ($) 8/6/09 0.14 49,000,000 48,999,047 8/13/09 0.14 22,000,000 21,998,973 8/20/09 0.15 180,200,000 180,185,861 8/27/09 0.13 8,000,000 7,999,249 9/17/09 0.14 100,000,000 99,981,722 10/8/09 0.18 27,000,000 26,990,820 10/15/09 0.26 14,000,000 13,992,417 10/22/09 0.28 25,000,000 24,984,056 11/5/09 0.33 40,000,000 39,964,800 11/12/09 0.28 54,000,000 53,956,969 11/19/09 0.27 25,000,000 24,979,375 12/10/09 0.32 50,000,000 49,941,778 12/31/09 0.30 20,000,000 19,975,089 Total Investments (cost $613,950,156) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% At July 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 613,950,156 Level 3 - Significant Unobservable Inputs - Total 613,950,156 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and was then further extended by the Treasury until September 18, 2009 at which time it was terminated. The funds participation in the Program expired effective May 1, 2009.As a result, shareholder assets in the fund that were covered under the Program since September 19, 2008 were no longer be covered effective May 1, 2009. Participation in the initial term and the April 30, 2009 extension period of the Program required a payment to the Treasury in the amount of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the fund without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CitizensSelect Funds By: /s/ J. David Officer J. David Officer President Date: Tuesday, September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: Tuesday, September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: Tuesday, September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
